Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 20, 2018

                                        No. 04-18-00576-CV

                         IN THE INTEREST OF C.J.J. JR., A CHILD,

                   From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017PA01036
                           Honorable Richard Garcia, Judge Presiding


                                            ORDER

         In this accelerated appeal of the trial court’s order terminating Appellant’s parental rights to
his child, the reporter’s record was due on September 10, 2018. See TEX. R. APP. P. 35.1(b).
        On September 17, 2018, court reporter Angelita Rangel Jimenez filed a notification of late
reporter’s record. She indicated her other duties preclude her from working on the record, and she
expects to file the record by September 24, 2018.
        The reporter’s motion for extension of time to file the reporter’s record is GRANTED. The
reporter’s record must be filed with this court by September 24, 2018. See id. R. 35.3(c)
(limiting an extension in an accelerated appeal to ten days).
        The child’s “need for permanence is the paramount consideration for the child’s present and
future physical and emotional needs.” See Dupree v. Tex. Dep’t of Protective & Regulatory Servs.,
907 S.W.2d 81, 87 (Tex. App.—Dallas 1995, no writ). This court must render its decision “with the
least possible delay,” and any further delays in obtaining the reporter’s record will hinder this court
in its duty. See TEX. R. APP. P. 35.3(c); In re J.L., 163 S.W.3d 79, 82 (Tex. 2005) (quoting TEX.
FAM. CODE ANN. § 263.405(a) (West 2014)). Any further requests for extension of time to file
the reporter’s record will be disfavored.




                                                        _________________________________
                                                        Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court